DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachdeva e al 20120015316 (cited by applicant).
               With regard to claims 11 and 21, Sachdeva et al disclose a method for representing a change in a tooth position in a jaw, comprising:
                Creating a volume data record of an initial position of a plurality of teeth in a maxilla or in a mandible (see paragraphs 23, 49 and 158), which includes ascertaining teeth boundaries from the volume data record.  A surface data record is created following a real or virtual change in the tooth position, the surface data record comprising at least one of surface data of the teeth and at least parts of the volume data record comprising the jaw in an altered tooth position (see paragraphs 24,25 which disclose obtaining an intraoral surface scan and a volume scan of parts of the oral cavity, and paragraphs 157,159 and 173 which disclose creating simulations and tracking of changes in tooth position, while adapting the representative models in response thereto).  The surface data record is then referenced with the volume data record by utilizing a reference structure that is visible in the surface data record, with the reference structure not being affected by the change in tooth position (see paragraph 28 which discloses that the volume data record is recorded with the surface data record by using a mesh).  Sachdeva et al also disclose after referencing, the step of transforming the change in the tooth position in the volume data record via a first calculation to align the teeth boundaries ascertained from the volume data record with the surface data of corresponding teeth from the surface data record (see paragraphs 28, 159, 161) so that tooth structures contained in the volume data record and concealed under a surface are moved via the first calculation (see paragraphs 159, 161, 162, 173, which also disclose movement of structures such as roots or the jawbone).  Sachdeva et al also disclose the step of outputting an altered volume record on a display (see paragraph 30), with the volume record comprising the change in the tooth position ascertained by the first calculation.
                With regard to claims 12 and 13, Sachdeva et al disclose the surface data record being created using an optical scanning method following a change in the tooth position.  See paragraphs 163 and 173.
                With regard to claim 14, Sachdeva et al disclose the original surface data being recorded initially, then performing a registration between the original surface data record and the volume data record, then ascertaining an unaltered reference structure based on the original surface data record and the surface data record.  See paragraphs 161 and 163.  A registration is performed between the original surface data record and the surface data record via the reference structure so that the transforming in the volume data record occurs based on ascertained movements of crowns.  See paragraphs 173-176.
                With regard to claim 15, note that the reference structure is extracted from the volume data record by a second calculation based on tissue boundaries comprising at least one of teeth and jaw positions, with the referencing of the volume data record with the surface data record being based on the reference structure.  See paragraphs 313-325.
                 With regard to claim 16, note that the surface data record is created from a model of the plurality of teeth by an optical scanning method (see paragraph 110 and fig. 32), with the model being produced by an impression of an original tooth position.  Note that at least one of the plurality of teeth is removed from the model produced and reattached in an altered position.  See paragraph 161.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al 20120015316 in view of Dierkes et al 20060131770.
With regard to claim 17, Sachdeva et al disclose the surface data record being created from a model of the plurality of teeth by an optical scanning method (see paragraph 110 and fig. 32), but do not disclose the model being created by a 3D printer.
Dierkes et al disclose a method of creating a dental model, with the model being formed by a 3D printer.  See paragraph 94.
It would have been obvious to one skilled in the art to form the model of Sachdeva et al, by using a 3D printer, in view of the teaching of Dierkes et al that a 3D printer may be used to create a dental model.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al 20120015316.
With regard to claims 18-20, Sachdeva et al do not disclose the surface data record being created by scanning the surfaces of a correcting splint, such as an aligner, which is applied to at least one of the plurality of teeth.
However, Sachdeva et al do disclose that the teeth may be scanned with a reference body attached to at least one of the teeth, such as a bracket.  See paragraphs 229-231.
It would have been obvious to one skilled in the art to scan the teeth in the Sachdeva et al method with a splint or aligner thereon, as splints and aligners also are used to provide corrective forces to teeth and are known to function as brackets do.  One skilled in the art would recognize that the brackets of Sachdeva et al could be substituted with a splint or aligner for this reason.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772